UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)October 10, 2007 STANLEY FURNITURE COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware 0-14938 54-1272589 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1641 Fairystone Park Highway, Stanleytown, Virginia24168 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (276) 627-2000 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01.Regulation FD Disclosure On October 10, 2007, the Registrant issued a press release announcing plans to reduce its workforce and consolidate its manufacturing operations. The press release is furnished as Exhibit 99.1 to this Form 8-K and incorporated herein by reference. ITEM 9.01Financial Statements and Exhibits. 99.1 Press release by Stanley Furniture Company, Inc. onOctober 10, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STANLEY FURNITURE COMPANY, INC. October 10, 2007 By: /s/ Jeffrey R. Scheffer Date Jeffrey R. Scheffer Chairman, President and Chief Executive Officer
